UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form 10-QSB (Mark one) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended: September 30, 2007 [ ]TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27565 Abazias, Inc. (Exact name of registrant as specified in its charter) Delaware 0-23532 65-0636277 (State or other jurisdiction (Commission (IRS Employer of incorporation) File No.) Identification No.) 5214 SW 91st Terrace Suite A Gainesville, FL 32608 (Address of principal executive offices) (Zip Code) 352-264-9940 (Registrant's telephone number) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15 (d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] Applicable only to corporate issuers: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $.001 par value 3,035,617 shares outstanding as of November 16, 2007. Transitional Small Business Disclosure Format: Yes No X -1- PART I. Item 1. FINANCIAL INFORMATION ABAZIAS, INC. BALANCE SHEETS (Unaudited) September 30, December 31, 2007 2006 ASSETS Current assets Cash $ 266,141 $ 457,354 Accounts receivable 320,554 543,418 Inventory 281,861 259,933 Total current assets 868,556 1,260,705 Property & equipment, net of accumulated depreciation of $5,287 and $4,327 respectively 2,209 2,159 Website, net of accumulated amortization of $17,617 and $4,501 respectively 17,617 30,830 Total Assets $ 888,382 $ 1,293,694 LIABILITIES AND STOCKHOLDERS’ EQUITY/(DEFICIT) Current Liabilities Accounts payable $ 700,909 $ 831,328 Stock payable 50,000 300,000 Loans from stockholders 112,031 68,235 Note payable - 8,000 Deferred revenues 33,563 48,375 Total Current Liabilities 896,503 1,255,938 Commitments and Contingencies - - Stockholders’ Equity/(Deficit) Preferred stock, $.001 par value, 1,000,000 authorized, no shares issued and outstanding - - Common stock, $.001 par value, 150,000,000 shares authorized, 3,005,677 and 2,149,607 issued and outstanding respectively 3,006 2,150 Additional paid-in capital 5,560,890 3,939,978 Accumulated deficit (5,572,017 ) (3,904,372 ) Total Stockholders’ Equity/(Deficit) (8,121 ) 37,756 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY/(DEFICIT) $ 888,382 $ 1,293,694 -2- ABAZIAS, INC. STATEMENTS OF OPERATIONS Three and Nine Months Ended September 30, 2007 and 2006 (Unaudited) Three months Nine months 2007 2006 2007 2006 Sales $ 1,806,282 $ 1,070,085 $ 5,148,649 $ 3,250,020 Cost of sales 1,672,173 975,951 4,567,564 2,838,250 Gross profit 134,109 94,134 581,085 411,770 General and administrative 442,531 164,583 2,246,030 530,224 Net operating loss (308,422 ) (70,499 ) (1,664,945 ) (118,454 ) Interest expense (754 ) (1,537 ) (2,699 ) (4,658 ) Net Loss $ (309,176 ) $ (71,986 ) $ (1,667,644 ) $ (123,112 ) Basic and diluted loss per share $ (0.10 ) $ (0.03 ) (0.59 ) (0.06 ) Weighted average shares outstanding 3,085,717 2,147,797 2,814,704 2,146,777 ABAZIAS, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT Nine Months Ended September 30, 2007 (Unaudited) Additional Common Stock Paid-in Retained Shares Amount Capital Deficit Totals Balances, December 31, 2006 2,149,607 $ 2,150 $ 3,939,978 $ (3,904,372 ) $ 37,756 Shares issued for Cash 289,821 290 449,710 - 450,000 Shares issued for Services 66,250 66 141,659 - 141,725 Warrants/Options issued for services - - 1,002,344 - 1,002,344 Exercise of options 500,000 500 24,500 - 25,000 Imputed interest - - 2,699 - 2,699 Net loss (1,667,645 ) (1,667,645 ) Balances, September 30, 2007 3,005,677 $ 3,006 $ 5,560,890 $ (5,572,017 ) $ (8,121 ) -3- ABAZIAS, INC STATEMENTS OF CASH FLOW Nine Months Ended Sept 30, 2007 and 2006 (Unaudited) 2007 2006 Cash Flows from Operating Activities Net loss $ (1,667,645 ) $ (123,112 ) Adjustments to reconcile net loss to net cash used in operating activities: Common stock issued for services 141,725 10,600 Options issued for services 1,002,344 - Imputed interest on stockholder loan 2,699 4,658 Depreciation and amortization 13,933 961 Changes in: Accounts receivable 222,864 (77,518 ) Inventory (21,928 ) (51,134 ) Accounts payable (130,419 ) 48,108 Deferred revenues (14,812 ) (27,484 ) Stock payable 50,000 - Net Cash Used In Operating Activities (401,239 ) (214,921 ) Cash Flows from Investing Activities Purchase of assets (770 ) (35,331 ) Net Cash Used In Investing Activities (770 ) (35,331 ) Cash Flows from Financing Activities Proceeds from subscription receivable 25,000 - Proceeds from sale of common stock 150,000 - Proceeds from stockholder’s loans 200,000 - Payment on loans from stockholders (164,204 ) (10,000 ) Net Cash Provided By/ (Used In) Financing Activities 210,796 (10,000 ) Net change in cash (191,213 ) (260,252 ) Cash at beginning of year 457,354 294,527 Cash at end of year $ 266,141 $ 34,275 Supplementary Disclosers: Income tax paid $ - $ - Interest paid - - Non-cash operating and financing activities: Common stock issued as payment on stock payable 300,000 - -4- ABAZIAS, INC. NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1 - SUMMARY OF ACCOUNTING POLICIES The accompanying unaudited interim financial statements of Abazias, Inc., a Delaware corporation (“Abazias”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Abazias’ latest Annual Report filed with the SEC on Form 10-KSB.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year, 2006, as reported in Form 10-KSB, have been omitted. NOTE 2 - EQUITY On February 22, 2007, pursuant to an employment agreement, the CFO was granted options to purchase 125,000 shares of common stock. The options have an exercise price of $.05 per share and expire in two years. The fair value of the options is $250,586.All of these options were exercised on February 22, 2007, and the cash was received subsequent to March 31, 2007. On February 22, 2007, pursuant to an employment agreement, the CEO was granted options to purchase 250,000 shares of common stock. The options have an exercise price of $.05 per share and expire in two years. The fair value of the options is $501,172. All options were exercised on February 22, 2007, and the cash was received subsequent to March 31, 2007. On February 19, 2007, 125,000 warrants were issued to purchase shares of common stock to a consultant. The warrants have an exercise price of $.05 and expire in two years. The fair value of the warrants is $250,586. All these warrants have been exercised and the cash was received subsequent to March31,2007. On February 7, 2007, Abazias issued 200,000 shares of common stock for $300,000. On February 2, 2007, 1,250 shares of common stock were issued to an employee for services with a fair value of $2,725. On February 2, 2007, 50,000 shares of common stock were issued to a consultant for services with a fair value of $109,000. On February 23, 2007, 15,000 shares of common stock were issued to a consultant for services with a fair value of $30,000. On July 13, 2007, 89,821 shares of common stock were issued for $150,000. NOTE 3 –
